United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-40382
                          Conference Calendar


JOHN HANDLEY,

                                      Plaintiff-Appellant,

versus

JANIE M. COCKRELL, Director, Texas Department of Criminal
Justice, Institutional Division; JASON T. HEATON, Warden;
RONALD C. FOX, Major,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:02-CV-589
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John Handley, Texas prisoner # 582374, appeals the

magistrate judge’s dismissal of his 42 U.S.C. § 1983 action as

frivolous and for failure to state a claim pursuant to 28 U.S.C.

§ 1915A(b)(1).    Handley argues that prison officials were

deliberately indifferent to his safety in that they refused to

place him in protective custody despite threats that were made

against him because he is an ex-police officer.    The record


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40382
                                  -2-

indicates that prison officials did not ignore or act with

deliberate indifference to Handley’s complaints.    They conducted

several life endangerment studies, but investigations did not

corroborate Handley’s allegations.    They also placed him in

safe-keeping, which minimized his contact with inmates in the

prison’s general population.     Therefore, the magistrate judge did

not err in dismissing Handley’s claim as frivolous and for

failure to state a claim.    See Horton v. Cockrell, 70 F.3d 397,

400-02 (5th Cir. 1995).

     Handley’s appeal is without arguable merit and, therefore,

is DISMISSED as frivolous.    5TH CIR. R. 42.2; see also Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).    The dismissal of

this appeal as frivolous and the magistrate judge’s dismissal of

Handley’s 42 U.S.C. § 1983 complaint as frivolous and for failure

to state a claim each count as a “strike” under 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Handley is cautioned that if he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.